Citation Nr: 1201851	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1978 and from November 1988 to July 1991. The Veteran died in July 2008 and his widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2009 rating decisions of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. The Veteran died in July 2008. The death certificate shows that the immediate cause of death was multi-organ failure secondary to oropharyngeal carcinoma and metastasis, with severe malnutrition listed as a significant condition contributing to death.

3. At the time of the Veteran's death, service connection was not in effect for any disability.

4. Oropharyngeal carcinoma is not among the disease listed under 38 C.F.R. § 3.317 or 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to service in the Persian Gulf War or due to herbicide exposure, nor did it manifest to a compensable degree within one year of separation from service.  

5. The evidence of record fails to show that the cause of the Veteran's death is related to service.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active duty service, nor may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 1310, 5103(a), 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

The Board finds that the VCAA notice requirements have been satisfied by a June 2009 letter. In this letter, VA informed the appellant that in order to substantiate a claim for Dependency and Indemnity Compensation (DIC) benefits based on a disability that was not service connected or for which the Veteran did not file a claim during his lifetime, the evidence needed to show (1) an injury or disease that was incurred or aggravated during active military service, or an event in service that caused an injury or disease; (2) a physical or mental disability that was either the principal or contributory cause of death, which may be shown by medical evidence or by lay evidence of persistent and recurrent symptoms of disability that were visible or observable; and (3) a relationship between the disability associated with the cause of death and an injury, disease, or event in military service, which may generally be shown by medical records or medical opinions.  The June 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim after issuance of the VCAA notice. Hence, the appellant is not shown to be prejudiced by the timing of VCAA-compliant notice. See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC), is sufficient to cure a timing defect). 

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency. This letter also informed the appellant that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the appellant that she could obtain private records herself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the June 2009 letter also included the type of evidence necessary to establish an effective date for the claim on appeal, but did not notify the appellant of the type of evidence necessary to establish a disability rating. Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 294 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby). As the Board concludes below that the evidence is against the appellant's claim on appeal, any questions as to the appropriate disability rating is rendered moot.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records from January 2008 to June 2008, and Veteran's death certificate, as well as statements from the appellant. 

Although a VA medical opinion was not obtained in connection with the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that VA was not under any obligation to provide an opinion, as such was not necessary to make a decision on this claim. Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the evidence of record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) indicates that the disability or symptoms may be associated with the Veteran's active service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West Supp. 2010). As discussed below, the evidence of record does not indicate that the Veteran's death may be associated with his active service. The appellant has not brought forth evidence, other than her lay statements, suggestive of a causal connection between the Veteran's death to service. The RO informed her that she would need medical evidence of a relationship between the Veteran's death and service, or a service-connected disability, and the appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The appellant asserts that service connection is warranted for the cause of the Veteran's death due to the Veteran's exposure to environmental hazards during the Persian Gulf War and to herbicide agents.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection for malignant tumors, to include oropharyngeal carcinoma, may be granted if it manifests to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death. 38 U.S.C.A. § 1310 (West Supp. 2010); 38 C.F.R. § 3.312(a) (2011). In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto. 38 C.F.R. § 3.312(b) (2011). In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1) (2011).

Service-connected disability compensation may be paid to a Persian Gulf Veteran who exhibited objective indications of a qualifying chronic disability that (1) became manifest either during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a) (2011). A qualifying chronic disability means a chronic disability resulting from any of the following: an undiagnosed illness; an unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other multisymptom illness that the secretary determines meets the criteria; or any other diagnosed illness that the Secretary determines warrants a presumption of service connection. Id. Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss. 38 C.F.R. § 3.317(b) (2011).

Service-connected compensation may also be paid to a Veteran who (1) was exposed to an herbicide agent (Agent Orange) during active military, naval, or air service, or presumed to have been exposed during such active service in the Republic of Vietnam during the Vietnam era, and (2) has a disease listed under 38 C.F.R. § 3.309 that became manifest to a degree of 10 percent or more at any time after service, even if there was no record of such disease during service. 38 C.F.R. §§ 3.307(a)(6); 3.310(e) (2011). The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116 (West Supp. 2010); 38 C.F.R. § 3.307(a)(6)(i) (2011). The diseases listed under 38 C.F.R. § 3.309(e) include: Amyloid Light-chain (AL) amyloidosis, chloracne or other acneform disease consistent with chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); or soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate lists his immediate cause of death as multi-organ failure secondary to oropharyngeal carcinoma and metastasis, with severe malnutrition listed as a significant condition contributing to death. At the time of his death in July 2008, service connection was not in effect for any disability.

The Veteran's service treatment records reveal complaints of sore throat and tonsillitis in September 1969, sinus congestion in May 1974, and a throat infection with pus formation in May 1975. The Veteran also marked "yes" for having or ever had ear, nose, or throat trouble in reports of medical history dated February 1973, March 1975, and February 1977. Nonetheless, at the time of separation, the May 1991 separation examination report revealed no abnormalities with regard to the Veteran's mouth and throat, nor did the Veteran indicate such on the May 1991 report of medical history. There was no diagnosis of oropharyngeal cancer.

After separation from service, the first indication that the Veteran was diagnosed with oropharyngeal carcinoma was in February 2008, which is approximately 17 years after discharge from service. Private treatment records from January 2008 to June 2008 reveal, in pertinent part, the development and ongoing treatment for the oropharyngeal carcinoma.  

The Court has indicated that the normal medical findings at the time of separation from service, the absence of any medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. See Menes v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).

With regard to the long evidentiary gap in this case between active service and the earliest competent medical evidence of the Veteran's oropharyngeal carcinoma, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the appellant's claim that the cause of the Veteran's death is due to military service. See Foshay v. West, 12 Vet. App. 71, 74 (1998), aff'd  sub nom. Foshay v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses 'negative evidence' which tends to disprove the existence of an alleged fact). Thus, the lack of any objective findings in the competent medical evidence of oropharyngeal carcinoma is itself evidence which tends to show that this disability did not have its onset in service or for many years thereafter.

The Board notes that only independent medical evidence may be considered to support its findings and that the Board is not free to substitute its own judgment for that of such an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Furthermore, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As a result, the Board has carefully reviewed the evidentiary record and finds that the preponderance of the evidence is against the grant of service connection for the cause of the Veteran's death on a direct basis.  

The Board considered whether service connection can be granted on a presumptive basis due to the appellant's allegation that the Veteran's cause of death was due to the Veteran's exposure to environmental hazards during service in the Persian Gulf War. The Board finds that the Veteran's cause of death was not the result of a qualifying chronic disability that could not be attributed to any known clinical diagnosis. In fact, as noted above, the first indication of the Veteran's formal diagnosis of oropharyngeal carcinoma was in February 2008, thus this diagnosis is not considered among the meaning of a qualifying chronic disability under 38 C.F.R. § 3.317(a). Given the foregoing, the requirements for service connection for the cause of the Veteran's death on a presumptive basis under 38 C.F.R. § 3.317 must be denied.

The Board also considered the appellant's contention that the Veteran's cause of death was due to exposure to herbicide agents during military service. The Board finds that that the Veteran's listed causes of death, to include oropharyngeal carcinoma, is not among the diseases listed under 38 C.F.R. § 3.309(e), thus it cannot be presumed that the Veteran was exposed to an herbicide agent during his military service, even if such service was in the Republic of Vietnam. Therefore, the requirements for service connection for the cause of the Veteran's death on a presumptive basis under 38 C.F.R. § 3.307(a)(6)(ii) must be denied.

The Board notes that the question of causation in this case involves a complex medical issue that is beyond the appellant's personal knowledge, thus she is not competent to address the medical etiology of the Veteran's cause of death. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Consideration was further made as to whether service connection for the cause of the Veteran's death may be granted on a presumptive basis, as oropharyngeal carcinoma is a malignant tumor for which presumptive service connection is available. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). As noted above, oropharyngeal carcinoma was not diagnosed during the first year after active service; therefore, the appellant's claim on appeal is also denied on a presumptive basis under 38 C.F.R. § 3.309(a).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death. Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


